JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed December 26, 2006, be affirmed. The district court did not abuse its discretion in dismissing the complaint without prejudice on the ground that it did not meet the requirements of Federal Rule of Civil Procedure 8(a). See Ciralsky v. CIA, 355 F.3d 661, 668-69 (D.C.Cir.2004). The dismissal without prejudice allows the appellant to file a new *6complaint containing a “short and plain statement” of the basis for the federal court’s jurisdiction and a “short and plain statement” of the claim or claims showing he is entitled to relief. See Fed.R.Civ.P. 8(a); Ciralsky, 355 F.3d at 668-71.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.